FILED IN COURT OF APPEALS
                                                   12th Court of Appeals District




                                                   CATHY S. LUSK, C

                                                                      FILE COPY



        RE:   Case No.    15-0141                           DATE:       8/14/2015
        COA #:   12-13-00005-CV            TC#:    2012-876-A
STYLE: THE GOOD SHEPHERD HOSPITAL,               INC.
   v.   RONALD   HASTEN   AND     CHARLENE      HASTEN


     Today the Supreme Court of Texas denied the motion
for rehearing of the above-referenced petition for
review.




                            HS.    CATHY   S.    LUSK
                            CLERK, TWELFTH COURT OF APPEALS
                            1517 WEST FRONT, SUITE 354
                            TYLER, TX  75702